Citation Nr: 1631562	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  11-34 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an initial compensable evaluation for nocturnal enuresis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel





INTRODUCTION

The Veteran had active duty service from May 1970 to July 1976, from January 2004 to February 2005, from February to June 2006, and from February to October 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2010 and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran was scheduled for a videoconference hearing in April 2015, which he postponed.  He subsequently cancelled a hearing scheduled in June 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the service connection claim for sleep apnea, the Veteran has stated that he experienced symptoms of sleep apnea in service and continued to experience these symptoms after service.  In support of his claim, he has submitted statements from his wife and fellow service members who have attested to his problems with snoring and sleeping difficulties during service.  Moreover, a private sleep study conducted in September 2008 shows that he was diagnosed as having sleep apnea, months after his last service discharge in October 2007.  In light of the evidence presented, a VA examination is warranted to resolve this claim. 

The record shows the Veteran was evaluated for compensation and pension purposes for his nocturnal enuresis in October 2008 in conjunction with his claim for service connection.  Throughout the appeal, the Veteran has alleged that his nocturnal enuresis is more disabling than what is reflected in the current noncompensable rating.  Thus, the Board finds that additional examination is warranted to assess the present severity of the Veteran's nocturnal enuresis since it was last evaluated approximately eight years ago.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA examination to determine whether the current sleep apnea is related to service.  After examining the Veteran and reviewing the claims file; including statements from the Veteran, his wife and former service members attesting to his sleep difficulties during service; the examiner should provide an opinion as to whether sleep apnea is at least as likely as not the result of a disease or injury in service or had its onset in service.

The examiner is advised that the term "at least as likely as not" means that the evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

The examiner should specifically state whether the reports of the Veteran, his wife and former service members were accepted; they would be sufficient (with the other evidence of record) to show the onset of sleep apnea in service.

The examiner should provide reasons for all opinions.  

3.  The Veteran should be examined to assess the current severity of his service-connected nocturnal enuresis.  The record must be review by the examiner in conjunction with the examination, and any studies indicated should be completed.

4.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

